OPINION OF THE COURT
Order modified, with costs to plaintiff, by remitting the case to Supreme Court, New York County, for entry of a judgment *857in the principal sum of $25,600, with any appropriate interest, and, as so modified, affirmed for the reasons stated in the memorandum at the Appellate Division (191 AD2d 267). We add only that we have reduced the principal amount of the judgment to reflect that the parties have settled and discontinued so much of the action as pertained to three orders which amounted to $4,250 in fines and penalties.
Concur: Chief Judge Kaye and Judges Simons, Titone, Hancock, Jr., Bellacosa, Smith and Levine.